Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Office action mailed 12/24/2020 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 21-22 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lacaze et al. (US 2017/0232549).
Claim 1: Lacaze et al. discloses an additive manufacturing system (abstract). The system includes a first print stage configured to discharge a first type of composite structure (fig. 2); a second print stage configured to discharge a second type of composite structure (fig. 2); and a support configured to move the stages (¶ 6; fig. 2).
Claim 2: Lacaze et al. discloses the stages being capable of moving in six degrees of freedom, and therefore capable of forming a tubular structure (including piping) and skin (¶¶ 6, 21).
Claim 3: Lacaze et al. discloses a third print stage moveable by the support and capable of finishing an entire ship, therefore capable of applying a finish coat (abstract; fig. 2).
et al. discloses the print stages fabricating an entire ship in-situ (abstract; fig. 2).
Claim 8: Lacaze et al. discloses fabricating an entire ship, and is therefore capable of fabricating a portion of a ship on pre-fabricated portions (abstract; fig. 2).
Claim 9: Lacaze et al. discloses first and second print heads connected to work together (fig. 2; ¶ 27).
Claim 10: Lacaze et al. discloses the second print stage being capable of following the first print stage (fig. 2). With regard to the recitation “… a distance such that a matrix in the first type of composite structure is not fully cured when the second type of composite structure overlaps the first type of composite structure” this language is taken to be an intended use which does not limit the scope of an apparatus claim.  It is well settled that the recitation of a new intended use for an old apparatus does not make a claim to that old apparatus patentable. See, e.g, In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition"). Moreover, in view that the claimed apparatus and the apparatus of Lacaze et al. are indistinguishable from each other, the apparatus of Lacaze et al. is reasonably expected to be capable of movement as claimed.  
Claims 11 and 28: Lacaze et al. discloses a controller in communication with the support and capable of regulating the stages (fig. 6; ¶ 6).
Claim 21: Lacaze et al. discloses the support being an overhead gantry configured to simultaneously support the stages (fig. 2).
Claim 22: Lacaze et al. discloses movement of the first print stage (¶ 21). With regard to the recitation “… away from the end of the bulk head causes the first type of composite structure to be In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("The grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition"). Moreover, in view that the claimed apparatus and the apparatus of Lacaze et al. are indistinguishable from each other, the apparatus of Lacaze et al. is reasonably expected to be capable of movement as claimed.
Claim 27: An apparatus claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claims 1-4, 10-11 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dionysios et al. (US 2018/0229426).
Claim 1: Dionysios et al. discloses an additive manufacturing system (abstract). The system includes a first print stage configured to discharge a first type of composite structure (8, 14; fig. 11); a second print stage configured to discharge a second type of composite structure (8, 14; fig. 11); and a support configured to move the stages (fig. 11; ¶¶ 77-78).
Claim 2: Dionysios et al. discloses the first type of structure is tubular, and the second type is a layer on the first type (¶¶ 77-78).
Claim 3: Dionysios et al. discloses a third print stage moveable by the support and capable of applying a finish coat (¶¶ 77-78; fig. 11).
et al. discloses the three print stages fabricating an entire component (¶¶ 77-78; fig. 12).
Claim 10: Dionysios et al. discloses the second print stage being capable of following the first print stage (fig. 11). With regard to the recitation “… a distance such that a matrix in the first type of composite structure is not fully cured when the second type of composite structure overlaps the first type of composite structure” this language is taken to be an intended use which does not limit the scope of an apparatus claim.  It is well settled that the recitation of a new intended use for an old apparatus does not make a claim to that old apparatus patentable. See, e.g, In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition").
Claim 11: Dionysios et al. discloses a controller (4).
Claim 21: Dionysios et al. discloses an overhead gantry (fig. 11).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Leavitt et al. (US 2013/0242317).
Leavitt et al. discloses an additive manufacturing system with two print stages and a support (claim 15; ¶¶ 28-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze et al. (US 2017/0232549), as applied to claim 1 above, in view of Kim et al. (US 2016/0144570).
Lacaze et al. is silent as to a light curing apparatus. However, Kim et al. discloses an additive manufacturing system including a light curing apparatus (abstract). As taught by Kim et al., a light curing apparatus effectively cures material discharged from an additive manufacturing system. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included a light curing apparatus in the system of Lacaze et al. because light curing is very well known in 3D printing, and effectively cures material, as taught by Kim et al. (¶ 6).
	
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze et al. (US 2017/0232549), as applied to claim 1 above, in view of Barton et al. (US 2018/0036946).
Lacaze et al. is silent as to a reservoir. However, Barton et al. discloses an additive manufacturing system which includes a reservoir (¶ 49). As taught by Barton et al., the reservoir effectively contains a polymer for printing. It would have been obvious to one or ordinary skill in the art at the time the application was filed to have included a reservoir in the system of Lacaze et al. to effectively contain a printing a material, as taught by Barton et al.

Response to Arguments
Applicant's arguments filed 9/11/2020 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant states that “The additive manufacturing system includes a first print stage configured to discharge a first type of composite structure, a second print stage configured to discharge a second type of composite structure, and a support configured to move In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Applicant further argues that “Second, the consumable assemblies (12) are identical and therefore not even capable of discharging different types of structures, as also required by independent claim 1.” This argument has also been considered, but is not commensurate in scope with the claim. Directly contrary to Applicant’s assertion, claim 1 does not require discharging different types of structures. Claim 1 requires a “first type” and a “second type” of composite structures. Nothing in claim 1 requires the first and second types to be different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/               Primary Examiner, Art Unit 1742